On the 10th day of June, 1941, the trial court entered an order extending the time in which to make and serve a case-made. This order expired on June 30, 1941, and no valid order of extension was made thereafter. The case-made was served on July 21, 1941. The appeal is dismissed under the rule announced in Jones v. Blanton, 130 Okla. 200, 266 P. 438, and Whitten v. Farm  Home Savings  Loan Ass'n of Missouri,184 Okla. 132, 85 P.2d 759, for failure to make and serve a case-made within the time allowed by the order of the trial court.
Appeal dismissed.
CORN, V. C. J., and OSBORN, BAYLESS, GIBSON, HURST, and ARNOLD, JJ., concur. WELCH, C. J., and RILEY and DAVISON, JJ., absent.